           Case 3:21-cv-01707-EMC Document 27 Filed 08/12/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA


                                                              CASE No C


                                 Plaintiff(s)
                                                              STIPULATION AND [PROPOSED]
 v.
                                                              ORDER SELECTING ADR PROCESS


                                 Defendant(s)

Counsel report that they have met and conferred regarding ADR and have reached the following
stipulation pursuant to Civil L.R. 16-8 and ADR L.R. 3-5. The parties agree to participate in the
following ADR process:
         Early Neutral Evaluation (ENE) (ADR L.R. 5)
         Mediation (ADR L.R. 6)
         Early Settlement Conference with a Magistrate Judge (ADR L.R. 7)
         Private ADR (specify process and provider)


The parties agree to hold the ADR session by:
         the presumptive deadline (90 days from the date of the order referring the case to ADR)
         other requested deadline:

 Date:
                                                              Attorney for Plaintiff
 Date:
                                                              Attorney for Defendant


      IT IS SO ORDERED.
      IT IS SO ORDERED WITH THE FOLLOWING MODIFICATIONS:


 DATE:
                                                             U.S. DISTRICT/MAGISTRATE JUDGE



 Important! E-file this form in ECF using the appropriate event among these choices: “Stipulation & Proposed Order
 Selecting Mediation” or “Stipulation & Proposed Order Selecting ENE” or “Stipulation & Proposed Order Selecting Early
 Settlement Conference with a Magistrate Judge” or “Stipulation & Proposed Order Selecting Private ADR.”
 Form ADR-Stip rev. 1-15-2019
       Case 3:21-cv-01707-EMC Document 27 Filed 08/12/21 Page 2 of 2



 1                                          ATTESTATION

 2          Pursuant to Civil Local Rule 5-1(i)(3) regarding signatures, I attest that concurrence in

 3   the filing of this document has been obtained from the other party signatories.

 4          Dated: August 12, 2021                              _____/s/ David R. Eberhart____
                                                                David R. Eberhart
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
